Filed 12/13/21 P. v. Hockaday CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                              (Butte & Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092911

                    Plaintiff and Respondent,                                   (Butte County Super. Ct. No.
                                                                                        19CF06316
           v.                                                                   Sacramento County Super. Ct.
                                                                                     No. 19FE002575)
 DAMIAN MARQUIS HOCKADAY,

                    Defendant and Appellant.



         Appointed counsel for defendant Damian Marquis Hockaday has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal.3d 436.) After examining the record, we find no arguable error that would result in
an outcome more favorable to defendant and affirm the judgment.
                                               I. BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)


                                                             1
        Defendant and another man went to a Rite Aid pharmacy, jumped over the
counter, and demanded the employees give them prescription medications. Defendant
demanded promethazine and the other man demanded hydrocodone and oxycontin. After
getting the drugs, defendant demanded more promethazine, and when the employee told
defendant there was no more, defendant pushed the employee, causing the employee to
fall and hit a trash can. The two men then jumped back over the counter and ran out the
emergency door exit. The employees gave a detailed description of defendant, including
a distinctive facial tattoo and hairstyle. One of the employees also noted he had placed
the promethazine in defendant’s bag. Witnesses saw the men leave the pharmacy and
provided law enforcement with information as to the license plate of the car they left the
scene in. Ultimately, the Sacramento County Sheriff’s Office Gang Unit identified
defendant as one of the men, based on his tattoos and hairstyle. The investigating officer
also identified defendant as one of the men involved in the robbery based on surveillance
videos. The men stole a total of over $12,000 of medication, including over 3,000
promethazine tablets.
        The People filed a felony complaint charging defendant with second degree
robbery. (Pen. Code, § 211.)1 The complaint further alleged a prior serious felony
conviction (§ 667, subd. (a)(1)), a prior strike conviction (§§ 667, subd. (d), 1170.12,
subd. (b)), a prior prison term (§ 667.5, subd. (b)), and a criminal street gang
enhancement (§ 186.22, subd. (b)(1)(c)). At the time the complaint was filed, defendant
was in custody in Sacramento County in a separate case, case No. 19FE002575.




1   Undesignated statutory references are to the Penal Code.

                                              2
        Defendant pled guilty to second degree robbery and admitted a prior strike
conviction. On the People’s motion, the trial court dismissed the remaining allegations
with a Harvey2 waiver.
        The trial court received and considered the probation report, and the argument of
the parties. The court denied probation and found the circumstances in aggravation
outweighed the circumstances in mitigation. The trial court sentenced defendant to the
upper term of five years, doubled pursuant to the prior strike. In addition, the trial court
sentenced defendant to a consecutive term of one year four months for being a felon in
possession of a firearm with a prior strike conviction in case No. 19FE002575. The court
imposed a $300 restitution fine (§ 1202.4, subd. (b)) and a corresponding $300
mandatory supervision revocation fine, suspended pending revocation of mandatory
supervision (§ 1202.45, subd. (b)). The court also imposed a $40 court operations fee (§
1465.8), a $30 criminal conviction assessment (Gov. Code, § 70373), a $39 theft fine (§
1202.5), and direct victim restitution in the amount of $12,144.10. The court granted
defendant 357 days of presentence custody credits and an additional 294 days of
presentence custody credit in case No. 19FE02575. Appellate counsel filed a letter with
the trial court and the trial court subsequently amended the abstract of judgment to reflect
an additional four days of presentence custody credit in case No. 19CF06316. 3
Defendant did not obtain a certificate of probable cause.
                                     II. DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts of the case and
asks us to determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a supplemental brief


2   People v. Harvey (1979) 25 Cal.3d 754.
3 Neither the letter itself nor the record of the hearing is contained in our record on
appeal.

                                              3
within 30 days of the date of filing of the opening brief. More than 30 days have elapsed
and we have received no such communication from defendant.
      We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                  III. DISPOSITION
      The judgment is affirmed.


                                                         /S/

                                                 RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

HULL, J.




                                            4